       Case 2:20-cv-00602-MV-GJF Document 31 Filed 05/19/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

NAVAJO NATION,

       Plaintiff,

v.                                                          Civ. No. 20-602 MV/GJF

MICHAEL REGAN, et al.,

       Defendants.

                    THIRD ORDER MODIFYING BRIEFING SCHEDULE

       THIS MATTER is before the Court upon the Defendants’ “Unopposed Motion for

Extension of Briefing Schedule” [ECF 30].           Having reviewed the record and noting the

concurrence of the parties, the Court finds the Motion to be well taken and it is hereby GRANTED.

       IT IS THEREFORE ORDERED that the briefing schedule is modified as follows:

       1.      Defendants’ response to Plaintiff’s motion for summary judgment and cross-

motion for summary judgment shall be filed no later than June 22, 2021.

       2.      Plaintiff’s omnibus response and reply brief in support of its motion for summary

judgment shall be filed no later than August 6, 2021.

       3.      Defendants’ reply in support for their cross-motion for summary judgment shall

be filed no later than September 7, 2021.

       SO ORDERED.



                                            ______________________________________
                                            THE HONORABLE GREGORY J. FOURATT
                                            UNITED STATES MAGISTRATE JUDGE




                                                1
